DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porter in US Patent 5348035.
Regarding Claim 1, Porter teaches an ambulatory crutch apparatus comprising: a pair of crutches (30), each crutch having a top portion (32), two vertical connecting members (18A/14A and 18B/14B), a seat structure (16A and 16B), and two leg loops (A/B and C/D, see below), wherein: each vertical connecting member is attached to the top portion of one of the pair of crutches, and also attached to a lateral portion of the seat structure (via 12), each of the two leg loops are attached to the seat structure, the seat structure maintains a separation between the leg loops, the leg loops enclose the leg below the anterior superior iliac spine.


    PNG
    media_image1.png
    663
    552
    media_image1.png
    Greyscale


Regarding Claim 2, Porter teaches that said ambulatory crutch apparatus comprising a belt (12) to be secured around the waist of the user.
Regarding Claim 5, Porter teaches that said belt includes a buckle (FB/MB on 12).
Regarding Claim 3, Porter teaches that each of said leg loop includes a buckle (FB/MB).
Regarding Claim 4, Porter teaches that each of said vertical connecting member includes a buckle (FB/MB on 18A and 18B).
Regarding Claim 6, Porter, through the normal and customary use of the device, teaches a method for assisting an injured patient in ambulation, comprising: providing to a patient a pair of crutches (30), each having a top portion (32), two vertical connecting members (18A/14A and 18B/14B), a seat structure (16A and 16B), and two leg loops (A/B and C/D), wherein: each vertical connecting member is attached to the top portion of one of the pair of crutches, also attached to a lateral portion of the seat structure (via 12), each of the two leg loops are attached to the seat structure, the seat structure maintains a separation between the leg loops, the leg loops enclose the leg below the anterior superior iliac spine.
Regarding Claim 7, Porter teaches a (12) belt to be secured around the waist of the user.
Regarding Claim 10, Porter teaches that said belt includes a buckle (FB/MB on 12).
Regarding Claim 8, Porter teaches that each of said leg loop includes a buckle (FB/MB).
Regarding Claim 9, Porter teaches that each of said vertical connecting member includes a buckle (FB/MB on 18A and 18B).

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
With respect to the applicant’s arguments that Porter fails to teach a “seat structure,” attention is directed to Porter, Fig. 4, where elements 16A and 16B can plainly be seen supporting the user’s buttocks. While the applicant attempted to distinguish the claimed device from Porter by discussing pressure in the “perineal area” it must be noted that Porter does not discuss the perineal area at all, nor is there anything in the Porter device that contacts the perineal area of the user’s body. As such, the applicant appears to be assigning function and effects to the Porter device where they simply do not exist. Porter provides support to the buttocks, and therethrough, the “natural sitting structures” in the same manner as the applicant’s claimed device.
The applicant refers multiple times to the disclosure of the instant application to draw distinctions between the claimed device and the Porter device. However, there is no proof that the allegations made in the disclosure about the function of the Porter device, the “discomfort” it may cause, or the “danger” to the user it may present are in fact true and are not found persuasive in the arguments.
With respect to the applicant’s arguments regarding the attachment of the vertical connecting members and the seat structure: please see clarified rejections set forth above. The lateral sides of the seat structure are directly connected to the vertical connecting members.
With respect to the applicant’s arguments regarding the seat structure and the separation of the user’s legs: the seat structure, by its very nature, separates the legs (see Fig. 3).
With respect to the applicant’s arguments regarding the enclosure of the user’s anterior superior iliac spine: the Porter device appears to support the same portion of the user’s anatomy as that of the claimed device (as best understood by the arrangement shown in Applicant’s Fig. 4 when compared to Porter, Fig. 4).
The remainder of the Applicant’s arguments relies on the alleged shortcomings of the rejection of Claims 1 and 6 addressed above, presents no further arguments advancing the patentability of the dependent claims and as such, is not deemed persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636